Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for foreign priority to 202010111413.2, filed 02/24/2020. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.

Allowable Subject Matter

Claims 1 to 10 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations 
In regard to independent claim 1, the closest prior art is Wu (US20210208366A1), Tsai (US20120327521A1).
Wu is related to a four-piece optical lens system, and more particularly to a miniaturized four-piece optical lens system applicable to electronic products. 
Regarding claim 1, Wu teaches a camera optical lens comprising (see Figs. 2A-2B; second embodiment, tables 3-4, [0056-0064]), from an object side to an image side: 
a first lens having a positive refractive power (see [0057] lens e.g. 210); 
a second lens having a negative refractive power (see [0058] lens e.g. 220); 
a third lens having a positive refractive power (see [0059] lens e.g. 230); and 
a fourth lens having a negative refractive power (see [0060] lens e.g. 240); 
wherein the camera optical lens satisfies following conditions:
−3.50≤f2/f≤ -1.50 (see table 3, given f2 e.g. -7.346, f e.g. 3.64, gives value -2.01);
8.00 ≤ d1/d2 ≤ 15.00 (see table 3, d1 e.g. 0.786, d2 e.g. 0.055, gives value e.g. 14.29);
0.50 ≤ f3/f ≤ 0.75 (see table 3, f3 e.g. 2.51, f e.g. 3.64, gives value e.g. 0.68);
−0.70 ≤ f4/f ≤ −0.40 (see table 3, f4 e.g. -1.893, f e.g. 3.64, gives value e.g. -0.52); 
where f denotes a focal length of the camera optical lens (see table 3, f e.g. 3.64); f2 denotes a focal length of the second lens (see table 3, given f2 e.g. -7.346); f3 denotes claim 1.
Regarding claim 1, the prior art from Wu taken either singly or in combination with any other prior art fails to anticipate or fairly suggest four-piece optical lens system including the specific arrangement where “wherein the camera optical lens satisfies following conditions: 3.00≤ (R3+R4)/(R3−R4) ≤ 8.00; −5.00≤ R2/R1≤ −2.50”, in combination with all other claimed limitations of claim 1.
Tsai is related a compact optical image lens assembly applicable to electronic products.
Regarding claim 1, teaches Tsai teaches a camera optical lens comprising (see Figs. 7-8, fourth embodiment, Tables 7-8, [0088-0095]), from an object side to an image side: 
a first lens having a positive refractive power (see Fig. [0097], lens e.g. 510); 
a second lens having a negative refractive power (see Fig. [0097], lens e.g. 520); 

a fourth lens having a negative refractive power (see Fig. [0097], lens e.g. 540); 
wherein the camera optical lens satisfies following conditions:
3.00≤ (R3+R4)/(R3−R4) ≤ 8.00 (see Table 7, R3 2.77821, R4 e.g. 1.89237, gives value e.g. 5.27);
0.50 ≤ f3/f ≤ 0.75 (see Table 7, f3 e.g. 1.48, f e.g. 2.93, gives value e.g. 0.505); and
−0.70 ≤ f4/f ≤ −0.40 (see Table 7, f4 e.g. -1.68, f e.g. 2.93, gives value e.g. -0.57); 
where f denotes a focal length of the camera optical lens (see Table 7, f e.g. 2.93); f2 denotes a focal length of the second lens (see Table 7, f2 e.g. -12.48); f3 denotes a focal length of the third lens (see Table 7, f3 e.g. 1.48); f4 denotes a focal length of the fourth lens (see Table 7, f4 e.g. -1.68); R1 denotes a curvature radius of the object-side surface of the first lens (see Table 7, R1 e.g. 2.53959); R2 denotes a curvature radius of the image-side surface of the first lens (see Table 7, R2 e.g. -13.4698); R3 denotes a curvature radius of the object-side surface of the second lens (see Table 7, R3 2.77821); R4 denotes a curvature radius of the image-side surface of the second lens (see Table 7, R4 e.g. 1.89237); d1 denotes an on-axis thickness of the first lens (see Table 7, d1 e.g. 0.53); and d2 denotes an on-axis distance from the image-side surface of the first lens to the object-side surface of the second lens (see Table 7, d2 e.g. 0.376), as cited in claim 1.
Regarding claim 1, the prior art from Tsai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical image lens assembly including the specific arrangement where “wherein the camera optical lens satisfies following conditions: −3.50≤f2/f≤ -1.50; 8.00 ≤ d1/d2 ≤ 15.00; −5.00≤ R2/R1≤ −2.50”, in combination with all other claimed limitations of claim 1.
Claims 2-10 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20090207506A1, Tang et al. Relates to an optical lens system for taking image, and more particularly to a miniaturized optical lens system for taking image used in a mobile phone camera).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20080043343A1, Chen et al.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20200209570A1, Yamazaki et al. Relates to the field of optical lens, and more particularly, to a camera optical lens suitable for handheld terminal devices, such as smart phones or digital cameras, and imaging devices, such as monitors or PC lenses).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20160259145A1, Liu et al. Relates to an optical image capturing system, and more particularly to a compact optical image capturing system which can be applied to electronic products).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20160154207A1, Son, relates to a lens module having an optical system including four lenses).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20200393649A1, Shin et al. Relates to an imaging lens system including seven lenses).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20190391366A1, Yamazaki. Relates to an .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872